Exhibit 10.2

 

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

INTEL CONFIDENTIAL

 

Amended

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

BETWEEN

 

“CYMER” CORPORATION AND INTEL CORPORATION

 

The Intellectual Property License Agreement of January 28, 2004 is hereby
Amended (“Amended License Agreement”) as of June 27, 2006 (“Effective Date”) by
and between Cymer, Inc. a Nevada corporation, having an office at 17075
Thornmint Ct., San Diego, California, 92127, USA, (“Cymer”) and Intel
Corporation, a Delaware corporation, having an office at 2200 Mission College
Blvd., Santa Clara, California 95052, U.S.A. (“Intel”).

 

WHEREAS, Cymer intends to commercialize EUV systems for an anticipated business
opportunity,

 

WHEREAS, the January 2004 Agreement is subject to termination if Cymer does not
commercialize a Cymer Licensed Product by
[ . . . * * * . . . ], and

 

WHEREAS, Cymer intends to use certain of the Intel Patents, Exhibit A of this
Amended License Agreement beyond [ . . . * * * . . . ],

 

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES CONTAINED
HEREIN, THE PARTIES AGREE TO AMEND THE JANUARY 2004 AGREEMENT AS FOLLOWS:

 


1.              DEFINITIONS


 


1.1.                              “EUV” MEANS EXTREME ULTRAVIOLET LITHOGRAPHY.


 


1.2.                              “EUV SOURCE SYSTEM” MEANS A SYSTEM INCLUDING
ALL APPARATUS TO DELIVER DEBRIS-FREE, IN-BAND, COLLECTED PHOTONS BASED ON A [ .
. . * * * . . . ] OR A [ . . . * * * . . . ] TO THE INTERMEDIATE FOCUS OF THE
EUV LITHOGRAPHY SYSTEM FOR GENERATING A SUPPLY OF SUCH COLLECTED PHOTONS AT A
CENTRAL WAVELENGTH IN THE RANGE OF [ . . . * * * . . . ].


 


1.3.                              “INTERMEDIATE FOCUS” MEANS THE ILLUMINATOR
ENTRANCE OF THE EUV LITHOGRAPHY SYSTEM, SUCH ILLUMINATOR ENTRANCE BEING
DOWNSTREAM OF THE COLLECTION OPTICS, DEBRIS MITIGATION SYSTEM AND OPTIONAL
SPECTRAL PURITY FILTER.


 


1.4.                              “EUV LITHOGRAPHY SYSTEM” MEANS AN INTEGRATED
EXPOSURE TOOL CONTAINING AN EUV SOURCE SYSTEM AND CAPABLE OF CREATING
LITHOGRAPHIC PATTERNS IN SEMICONDUCTOR WAFERS.


 


1.5.                              “CYMER LICENSED PRODUCTS” SHALL MEAN A
COMPLETE EUV SOURCE SYSTEM THAT IS SOLD BY CYMER AS CYMER’S OWN PRODUCT (SUBJECT
TO THE LIMITATIONS SET FORTH IN SECTION 2.6) AND NOT ON BEHALF OF ANOTHER.


 


1.6.                              “COMPLETE EUV SOURCE SYSTEM” MEANS AN EUV
SOURCE SYSTEM AND SUPPORTING EUV METROLOGY DEVICES WHICH ARE DESIGNED, DEVELOPED
AND MARKETED BY OR FOR CYMER FOR INTEGRATION INTO AN EUV LITHOGRAPHY SYSTEM AND
WHICH ARE ASSEMBLED SUBSTANTIALLY INTO THE FORM ORDINARILY SOLD TO EUV
LITHOGRAPHY SYSTEM PRODUCERS UNDER CYMER’S NAME.


 


1.7.                              “INTEGRATED CIRCUIT” SHALL MEAN AN INTEGRATED
UNIT COMPRISING ONE OR MORE ACTIVE AND/OR PASSIVE CIRCUIT ELEMENTS ASSOCIATED ON
ONE OR MORE SUBSTRATES, SUCH UNIT FORMING, OR CONTRIBUTING TO THE FORMATION OF,
A CIRCUIT FOR PERFORMING ELECTRICAL FUNCTIONS (INCLUDING, IF PROVIDED THEREWITH,
HOUSING

 

--------------------------------------------------------------------------------

* * * Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 


AND/OR SUPPORTING MEANS). THE DEFINITION OF “INTEGRATED CIRCUIT” SHALL ALSO
INCLUDE ANY AND ALL FIRMWARE, MICROCODE OR DRIVERS, IF NEEDED TO CAUSE SUCH
CIRCUIT TO PERFORM SUBSTANTIALLY ALL OF ITS INTENDED HARDWARE FUNCTIONALITY,
WHETHER OR NOT SUCH FIRMWARE, MICROCODE OR DRIVERS ARE SHIPPED WITH SUCH
INTEGRATED UNIT OR INSTALLED AT A LATER TIME.


 


1.8.                              “INTEL’S PRODUCTS” SHALL MEAN ANY INTEGRATED
CIRCUITS.


 


1.9.                              “PATENTS” SHALL MEAN ALL CLASSES OR TYPES OF
PATENTS OTHER THAN DESIGN PATENTS (INCLUDING, WITHOUT LIMITATION, ORIGINALS,
DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART, EXTENSIONS OR REISSUES), AND
APPLICATIONS FOR THESE CLASSES OR TYPES OF PATENT RIGHTS IN ALL COUNTRIES OF THE
WORLD THAT ARE OWNED OR CONTROLLED BY THE APPLICABLE PARTY OR ANY OF ITS
SUBSIDIARIES OR TO WHICH SUCH ENTITIES HAVE THE RIGHT TO GRANT LICENSES, AND TO
THE EXTENT THAT THE APPLICABLE PARTY OR ITS SUBSIDIARIES HAS THE RIGHT TO GRANT
LICENSES WITHIN AND OF THE SCOPE SET FORTH HEREIN AND WITHOUT THE REQUIREMENT TO
PAY CONSIDERATION TO ANY THIRD PARTY (OTHER THAN EMPLOYEES OF THE APPLICABLE
PARTY OR ITS SUBSIDIARIES) FOR THE GRANT OF A LICENSE UNDER THIS AGREEMENT.


 


1.10.                        “PATENT RIGHTS” SHALL MEAN ALL RIGHTS WHICH MAY BE
EXERCISED TO ENFORCE PATENTS.


 


1.11.                        RE-WRITE PARAGRAPH 1.11 AS FOLLOWS “INTEL PATENTS”
SHALL MEAN ONLY THOSE PATENTS AND PATENT APPLICATIONS THAT ARE LISTED IN EXHIBIT
A OF THIS AMENDED LICENSE AGREEMENT.


 


1.12.                        “TRADE SECRETS” SHALL MEAN KNOW-HOW, INVENTIONS,
DISCOVERIES, CONCEPTS, IDEAS, METHODS, PROCESSES, DESIGNS, FORMULAE, TECHNICAL
DATA, DRAWINGS, SPECIFICATIONS, DATA BASES, MODELS, PROTOTYPES, SPECIMENS, 
NOTES, DOCUMENTS, SCHEMATICS, LAYOUT, AND OTHER DATA AND MATERIALS AND ANY OTHER
CONFIDENTIAL INFORMATION , INCLUDING THAT HAVE BEEN OBTAINED AND WILL BE BY
INTEL FROM ITS EUV RELATED AGREEMENTS WITH VARIOUS UNIVERSITIES, THAT WILL BE
TRANSMITTED TO CYMER BY INTEL DURING THE TERM OF THIS AGREEMENT AS PART OF THIS
AGREEMENT.


 


1.13.                        “SUBSIDIARY” SHALL MEAN ANY CORPORATION,
PARTNERSHIP, JOINT VENTURE, LIMITED LIABILITY CORPORATION OR OTHER ENTITY, NOW
OR HEREAFTER, IN WHICH A PARTY OWNS OR CONTROLS (EITHER DIRECTLY OR INDIRECTLY)
THE FOLLOWING:


 


(A)                                  AN INTEREST SUFFICIENT TO RECEIVE AT LEAST
THIRTY PERCENT (30%) OF THE PROFITS AND/OR LOSSES OF SUCH ENTITY (IN THE EVENT
THAT SUCH ENTITY DISTRIBUTES ITS PROFITS OR LOSSES); AND


 


(B)                                 EITHER OF THE FOLLOWING:


 

(1)                                  IF SUCH ENTITY HAS VOTING SHARES OR OTHER
VOTING SECURITIES, MORE THAN FIFTY PERCENT (50%) OF THE OUTSTANDING SHARES OR
SECURITIES ENTITLED TO VOTE FOR THE ELECTION OF DIRECTORS OR SIMILAR MANAGING
AUTHORITY; OR

 

(2)                                  IF SUCH ENTITY DOES NOT HAVE VOTING SHARES
OR OTHER VOTING SECURITIES, MORE THAN FIFTY PERCENT (50%) OF THE OWNERSHIP
INTEREST THAT REPRESENTS THE RIGHT TO MAKE DECISIONS FOR SUCH ENTITY.

 

An entity shall be deemed to be a Subsidiary under this Agreement only so long
as:

 


(C)                                  THE PARTY OWNING OR CONTROLLING THE
INTEREST REQUIRED UNDER SUBSECTION (A) ABOVE HAS NOT CONTRACTUALLY OR OTHERWISE
AGREED TO FORFEIT ANY PART OF ITS SHARE OF THE PROFITS OR LOSSES DISTRIBUTED BY
THE ENTITY; AND


 


(D)                                 THE PARTY OWNING OR CONTROLLING THE SHARES,
SECURITIES, OR OTHER OWNERSHIP INTEREST REQUIRED UNDER SUBSECTIONS (B)(1) OR
(B)(2) ABOVE HAS NOT CONTRACTUALLY OR OTHERWISE SURRENDERED, LIMITED, OR IN ANY
OTHER WAY CONSTRAINED ITS AUTHORITY TO ELECT THE MANAGING AUTHORITY OR MAKE
DECISIONS FOR THE ENTITY; AND

 

2

--------------------------------------------------------------------------------


 


(E)                                  ALL REQUISITE CONDITIONS OF BEING A
SUBSIDIARY ARE MET.


 


1.14.                        “ASSERT” MEANS TO BRING AN ACTION OF ANY NATURE
BEFORE ANY LEGAL, JUDICIAL, ARBITRATION, ADMINISTRATIVE, EXECUTIVE OR OTHER TYPE
OF BODY OR TRIBUNAL THAT HAS OR CLAIMS TO HAVE AUTHORITY TO ADJUDICATE SUCH
ACTION IN WHOLE OR IN PART. EXAMPLES OF SUCH BODY OR TRIBUNAL INCLUDE, WITHOUT
LIMITATION, UNITED STATES STATE AND FEDERAL COURTS, THE UNITED STATES
INTERNATIONAL TRADE COMMISSION AND ANY FOREIGN COUNTERPARTS OF ANY OF THE
FOREGOING.


 


1.15.                        “CYMER’S PRODUCTS” MEANS ALL PRODUCTS MANUFACTURED
BY OR FOR CYMER OTHER THAN (I) CHIPSETS; AND (II) MICROPROCESSORS THAT ARE
HARDWARE OR SOFTWARE COMPATIBLE WITH ONE OR MORE INTEL MICROPROCESSORS.


 


2.              GRANT OF RIGHTS


 


2.1                                 RE-WRITE PARAGRAPH 2.1 AS FOLLOWS, SUBJECT
TO THE TERMS OF THIS AGREEMENT, INTEL GRANTS TO CYMER A [ . . . * * * . . . ]
LICENSE,
[ . . . * * * . . . ], UNDER THE INTEL PATENTS, AND FOR THE LIVES OF SUCH
PATENTS, SUBJECT TO SECTION 4.3(A)  TO


 


(A)                                  MAKE, USE, SELL, OFFER TO SELL, IMPORT AND
OTHERWISE DISPOSE OF CYMER LICENSED PRODUCT, AND


 


(B)                                 MAKE, HAVE MADE, USE AND/OR IMPORT ANY
COMPONENTS SOLELY FOR INTEGRATING INTO CYMER LICENSED PRODUCT.


 


2.2         THE LICENSES GRANTED TO CYMER TO MAKE, USE, SELL, OFFER FOR SALE,
IMPORT OR OTHERWISE DISPOSE OF CYMER LICENSED PRODUCT INCLUDES THE RIGHT TO
ASSEMBLE AND COMBINE INTEGRATED CIRCUITS INTO CYMER LICENSED PRODUCT, BUT DOES
NOT INCLUDE ANY LICENSE TO MAKE, HAVE MADE, USE, SELL, OFFER TO SELL, IMPORT OR
OTHERWISE DISPOSE OF INTEGRATED CIRCUITS THEMSELVES, INCLUDING THOSE INTEGRATED
CIRCUITS THAT ARE INCLUDED IN CYMER LICENSED PRODUCT EXCEPT AS REPLACEMENT PARTS
FOR CYMER LICENSED PRODUCT.


 


2.3         SUBJECT TO THE TERMS OF THIS AGREEMENT, INTEL GRANTS TO CYMER A [ .
. . * * * . . . ] LICENSE, [ . . . * * * . . . ], UNDER THE TRADE SECRETS, TO
USE INTERNALLY AND TO HAVE CYMER THIRD PARTY CONTRACTORS MAKE COMPONENTS
(SUBJECT TO REQUIREMENTS OF CONFIDENTIALITY CONSISTENT WITH THIS AGREEMENT), TO
MAKE USE, SELL OFFER FOR SALE, IMPORT OR OTHERWISE DISPOSE OF CYMER LICENSED
PRODUCTS.


 


2.4         RE-WRITE PARAGRAPH 2.4 AS FOLLOWS LICENSE FEE.


 


(A)                                  IN CONSIDERATION FOR THE LICENSE GRANTS
FROM INTEL PURSUANT TO THIS AMENDED LICENSE AGREEMENT, CYMER SHALL PAY TO INTEL
A LICENSE FEE, OF [ . . . * * * . . . ] ($[ . . . * * * . . . ]) WITHIN [ . . .
* * * . . . ] DAYS OF THE EFFECTIVE DATE OF THIS AMENDMENT. THE LICENSE FEE
PAYMENT WILL BE MADE VIA CHECK PAYABLE TO INTEL CORPORATION, POST CONTRACT
MANAGEMENT, JF3-149, 2111 N.E. 25TH AVENUE, HILLSBORO, OR 97124; OR WIRE
TRANSFER TO THE FOLLOWING ACCOUNT:  CITIBANK, NEW YORK, NEW YORK, ABA#
021000089, GENERAL ACCOUNT # 38385954.


 

2.5  CLARIFICATION REGARDING PATENT LAUNDERING. THE PARTIES UNDERSTAND AND
ACKNOWLEDGE THAT THE LICENSES GRANTED HEREUNDER ARE INTENDED TO COVER ONLY CYMER
LICENSED PRODUCT, AND ARE NOT INTENDED TO COVER MANUFACTURING ACTIVITIES THAT
CYMER MAY UNDERTAKE ON BEHALF OF THIRD PARTIES WHOSE INTENTION IS TO RE-SELL THE
CYMER LICENSED PRODUCT AS A STANDALONE COMPONENT AND NOT OTHERWISE USE THE CYMER
LICENSED PRODUCT OR INTEGRATE IN ANOTHER TOOL (PATENT LAUNDERING ACTIVITIES).

 

--------------------------------------------------------------------------------

* * * Confidential Treatment Requested

 

3

--------------------------------------------------------------------------------


 


2.6         LICENSES AND SUBSIDIARIES.


 


(A)                                  INTENTION FOR SUBSIDIARIES TO BE BOUND.


 


(1)                                  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE
PARTIES INTEND THAT THIS AGREEMENT SHALL EXTEND TO ALL OF EACH PARTY’S
SUBSIDIARIES. THE PARTIES AGREE THAT TO THE EXTENT THEY ARE NOT ALREADY BOUND,
EACH PARTY SHALL USE REASONABLE AND DILIGENT EFFORTS TO ENSURE THAT ALL SUCH
SUBSIDIARIES ARE BOUND BY THE TERMS OF THIS AGREEMENT.


 


(B)                                 EITHER PARTY TO THIS AGREEMENT SHALL HAVE
THE RIGHT TO REQUEST A WRITTEN CONFIRMATION OR DENIAL FROM THE OTHER PARTY TO
THIS AGREEMENT THAT A SPECIFIC SUBSIDIARY IS (OR IS NOT) BOUND BY THIS
AGREEMENT. A PARTY RECEIVING SUCH A REQUEST SHALL PROVIDE SUCH WRITTEN
CONFIRMATION (INCLUDING A FULL EXPLANATION IN SUPPORT OF SUCH CONFIRMATION OR
DENIAL) WITHIN 30 DAYS AFTER THE RECEIPT OF THE REQUEST.


 


(C)                                  THE PARTIES REPRESENT, WARRANT AND COVENANT
THAT THEY SHALL NOT PARTICIPATE IN THE CREATION OR ACQUISITION OF SUBSIDIARIES
WHERE A PRIMARY PURPOSE OF SUCH CREATION OR ACQUISITION IS TO EXTEND THE
BENEFITS OF THIS AGREEMENT TO A THIRD PARTY AND AGREE THAT ANY SUCH ATTEMPT TO
EXTEND SUCH BENEFITS SHALL NOT EXTEND THIS LICENSE TO SUCH THIRD PARTY.


 


(D)                                 IF EITHER PARTY OR ONE OF THEIR SUBSIDIARIES
(“FIRST PARTY”) OWNS OR HAS THE RIGHT TO ENFORCE OR CONTROL THE ENFORCEMENT OF
ANY RIGHTS IN ANY PATENT BUT SUCH FIRST PARTY DOES NOT HAVE THE RIGHT TO LICENSE
THOSE RIGHTS TO THE OTHER PARTY TO THIS AGREEMENT (THE “SECOND PARTY”) HEREUNDER
(“RESTRICTED PATENT RIGHTS”), THEN, IF AND TO THE EXTENT THAT SUCH RESTRICTED
PATENT RIGHTS WOULD HAVE BEEN LICENSED TO THE SECOND PARTY IF THE FIRST PARTY
HAD THE RIGHT TO LICENSE SUCH PATENTS:


 


(1)                                  THE FIRST PARTY GRANTS TO THE LICENSED
PRODUCTS OF THE SECOND PARTY AN IMMUNITY FROM SUIT FOR INFRINGEMENT OF SUCH
RESTRICTED PATENT RIGHTS OF A SCOPE IDENTICAL TO THE RIGHTS THAT WOULD HAVE BEEN
GRANTED HEREUNDER IF THE FIRST PARTY HAD THE RIGHT TO LICENSE SUCH RESTRICTED
PATENT RIGHTS;


 


(2)                                  THE FIRST PARTY SHALL NOT GIVE ITS ASSENT
IF THAT ASSENT IS REQUIRED TO ALLOW A THIRD PARTY ENTITY TO ASSERT THE
RESTRICTED PATENT RIGHTS AGAINST THE LICENSED PRODUCTS OF THE SECOND PARTY;
PROVIDED THAT (I) THIS RESTRICTION SHALL BE DROPPED IF THE SECOND PARTY FIRST
INITIATES LITIGATION ALLEGING INFRINGEMENT OF PATENT RIGHTS AGAINST THE HOLDER
OF THE RESTRICTED PATENT RIGHTS, AND (II) IN ANY EVENT THE FIRST PARTY SHALL BE
FREE TO FULFILL ITS PREEXISTING CONTRACTUAL OBLIGATIONS TO PROVIDE ASSISTANCE
AND SUPPORT AS MAY BE REQUIRED UNDER THE RELEVANT CONTRACTUAL AGREEMENT; AND


 


(3)                                  THE FIRST PARTY PROMISES TO OFF-SET OF OR
REPAY OVER TO THE SECOND PARTY ANY MONETARY AWARDS FOR DAMAGES AND/OR ROYALTIES
ACTUALLY TO BE PAID OR PAID BY THE SECOND PARTY AND OWING TO SAID FIRST PARTY AS
A RESULT OF LITIGATION BY THE HOLDER OF THE RESTRICTED PATENT RIGHTS AGAINST THE
LICENSED PRODUCTS OF THE SECOND PARTY TO THE EXTENT ATTRIBUTABLE TO SUCH
RESTRICTED PATENT RIGHTS.


 


(E)                                  THE EXTENSION OF LICENSE RIGHTS TO A
SUBSIDIARY SHALL APPLY ONLY DURING THE TIME PERIOD WHEN SUCH SUBSIDIARY MEETS
ALL REQUIREMENTS OF A SUBSIDIARY. HOWEVER, IF A SUBSIDIARY OF A PARTY THAT HOLDS
ANY PATENTS THAT ARE LICENSED TO THE OTHER PARTY HEREUNDER CEASES TO MEET ALL
REQUIREMENTS OF BEING A SUBSIDIARY, THE LICENSES GRANTED BY SUCH SUBSIDIARY TO
THE OTHER PARTY UNDER THIS AGREEMENT SHALL CONTINUE FOR THE LIFE OF SUCH PATENTS
EVEN AFTER SUCH ENTITY CEASES TO MEET ALL THE REQUIREMENTS OF BEING A
SUBSIDIARY.

 

4

--------------------------------------------------------------------------------


 


2.7         NO OTHER RIGHTS. NO OTHER RIGHTS ARE GRANTED HEREUNDER, BY
IMPLICATION, ESTOPPEL, STATUTE OR OTHERWISE, EXCEPT AS EXPRESSLY PROVIDED
HEREIN. SPECIFICALLY, (I) EXCEPT AS EXPRESSLY PROVIDED IN SECTION 2, NOTHING IN
THE LICENSES GRANTED HEREUNDER OR OTHERWISE CONTAINED IN THIS AGREEMENT SHALL
EXPRESSLY OR BY IMPLICATION, ESTOPPEL OR OTHERWISE GIVE EITHER PARTY ANY RIGHT
TO LICENSE THE OTHER PARTY’S PATENTS TO OTHERS, AND (II) NO LICENSE OR IMMUNITY
IS GRANTED BY EITHER PARTY HERETO DIRECTLY OR BY IMPLICATION, ESTOPPEL OR
OTHERWISE TO ANY THIRD PARTIES ACQUIRING ITEMS FROM EITHER PARTY FOR THE
COMBINATION OF LICENSED PRODUCTS WITH OTHER ITEMS OR FOR THE USE OF SUCH
COMBINATION.


 


3. COVENANT NOT TO SUE


 

3.1 Covenant Not to Sue. Cymer agrees that Cymer shall not Assert any Patent
Right against Intel, its Subsidiaries or affiliates, or their customers (direct
or indirect), distributors (direct or indirect), agents (direct or indirect) and
contractors (direct or indirect), wherein contractors does not include equipment
suppliers, for the manufacture, use, import, offer for sale or sale of any of
Intel’s Products or any process or any method or any component employed in the
manufacture, testing, distribution or use thereof for so long as Intel does not
Assert any Patent Right against Cymer, its subsidiaries or affiliates, or their
customers (direct or indirect), distributors (direct or indirect), agents
(direct or indirect) and contractors (direct or indirect) for the manufacture,
use, import, offer for sale or sale of Cymer’s Products or any process or method
employed in the manufacture, testing, distribution or use thereof. For clarity,
an injunction against an equipment supplier is not precluded by any of the
above.

 


4. EFFECTIVE DATE, TERM AND TERMINATION FOR CAUSE


 


4.1 RE-WRITE PARAGRAPH 4.1 AS FOLLOWS EFFECTIVE DATE. THIS AMENDED LICENSE
AGREEMENT IS EFFECTIVE AS OF THE LAST DATE OF SIGNATURE ON THIS AMENDED LICENSE
AGREEMENT.


 


4.2 RE-WRITE PARAGRAPH 4.2 AS FOLLOWS TERM. THIS AMENDED LICENSE AGREEMENT AND
THE RIGHTS AND LICENSES GRANTED HEREUNDER SHALL BECOME EFFECTIVE ON THE
EFFECTIVE DATE.


 


4.3 TERMINATION FOR CAUSE.


 


(A)                                  A PARTY MAY TERMINATE THIS AGREEMENT
INCLUDING ALL RIGHTS AND LICENSES HEREUNDER TO THE OTHER PARTY UPON WRITTEN
NOTICE OF TERMINATION TO THE OTHER PARTY IF THE OTHER PARTY HERETO COMMITS A
MATERIAL BREACH OF THIS AGREEMENT AND DOES NOT CORRECT SUCH BREACH WITHIN SIXTY
(60) DAYS AFTER RECEIVING WRITTEN NOTICE COMPLAINING THEREOF.


 


5.DISCLAIMER


 


5.1 NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS:


 


(A)                                  A WARRANTY OR REPRESENTATION BY INTEL AS TO
THE VALIDITY, ENFORCEABILITY OR SCOPE OF ANY CLASS OR TYPE OF PATENT RIGHT; OR


 


(B)                                 A WARRANTY OR REPRESENTATION THAT ANY
MANUFACTURE, SALE, LEASE, USE OR OTHER DISPOSITION OF LICENSED PRODUCTS
HEREUNDER WILL BE FREE FROM INFRINGEMENT OF ANY PATENT RIGHTS OF ANY THIRD
PARTY; OR


 


(C)                                  AN AGREEMENT TO BRING OR PROSECUTE ACTIONS
OR SUITS AGAINST THIRD PARTIES FOR INFRINGEMENT OR CONFERRING ANY RIGHT TO BRING
OR PROSECUTE ACTIONS OR SUITS AGAINST THIRD PARTIES FOR INFRINGEMENT; OR

 

5

--------------------------------------------------------------------------------


 


(D)                                 CONFERRING ANY RIGHT TO USE IN ADVERTISING,
PUBLICITY, OR OTHERWISE, ANY TRADEMARK, TRADE NAME OR NAMES, OR ANY CONTRACTION,
ABBREVIATION OR SIMULATION THEREOF, OF EITHER PARTY; OR


 


(E)                                  CONFERRING BY IMPLICATION, ESTOPPEL OR
OTHERWISE, UPON CYMER LICENSED HEREUNDER, ANY LICENSE OR OTHER RIGHT UNDER ANY
PATENT RIGHTS, COPYRIGHT, MASKWORK, TRADE SECRET, TRADEMARK OTHER INTELLECTUAL
PROPERTY RIGHT EXCEPT THE LICENSES AND RIGHTS EXPRESSLY GRANTED HEREUNDER; OR


 


(F)                                    AN OBLIGATION TO FURNISH ANY TECHNICAL
INFORMATION OR KNOW-HOW OUTSIDE OF WHAT IS TRANSMITTED PURSUANT OF THIS
AGREEMENT.


 


5.2  NO IMPLIED WARRANTIES. INTEL HEREBY DISCLAIMS ANY IMPLIED WARRANTIES WITH
RESPECT TO THE PATENTS LICENSED HEREUNDER, INCLUDING WITHOUT LIMITATION, THE
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


 


6. MISCELLANEOUS PROVISIONS


 


6.1 AUTHORITY. INTEL REPRESENTS AND WARRANTS THAT IT HAS THE RIGHT TO GRANT TO
CYMER THE LICENSES GRANTED HEREUNDER.


 


6.2 NO ASSIGNMENT. THIS AGREEMENT IS PERSONAL TO THE PARTIES, AND THE AGREEMENT
OR ANY RIGHT OR OBLIGATION HEREUNDER IS NOT ASSIGNABLE, WHETHER IN CONJUNCTION
WITH A CHANGE IN OWNERSHIP, MERGER, ACQUISITION, THE SALE OR TRANSFER OF ALL, OR
SUBSTANTIALLY ALL OR ANY PART OF A PARTY’S BUSINESS OR ASSETS OR OTHERWISE,
EITHER VOLUNTARILY, BY OPERATION OF LAW, OR OTHERWISE, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY, WHICH CONSENT MAY BE WITHHELD AT THE SOLE DISCRETION
OF SUCH OTHER PARTY. ANY SUCH PURPORTED ASSIGNMENT OR TRANSFER SHALL BE DEEMED A
BREACH OF THIS AGREEMENT AND SHALL BE NULL AND VOID. THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR PERMITTED
SUCCESSORS AND ASSIGNS.


 


6.3  NOTICE. ALL NOTICES REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN
WRITING AND SHALL BE DELIVERED BY HAND, OR IF DISPATCHED BY PREPAID AIR COURIER
OR BY REGISTERED OR CERTIFIED AIRMAIL, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

 

If to Cymer:

Law Department
Cymer, Inc.
17075 Thornmint Ct.
San Diego, CA 92127

If to Intel:

General Counsel
Intel Corporation
2200 Mission College Blvd.
Santa Clara, CA 95052
United States of America

 

Such notices shall be deemed to have been served when received by addressee or,
if delivery is not accomplished by reason of some fault of the addressee, when
tendered for delivery. Either party may give written notice of a change of
address and, after notice of such change has been received, any notice or
request shall thereafter be given to such party as above provided at such
changed address.

 


6.4 NO RULE OF STRICT CONSTRUCTION. REGARDLESS OF WHICH PARTY MAY HAVE DRAFTED
THIS AGREEMENT, NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST EITHER
PARTY. IF ANY PROVISION OF THIS AGREEMENT IS DETERMINED BY A COURT TO BE
UNENFORCEABLE, THE PARTIES SHALL DEEM THE PROVISION TO BE MODIFIED TO THE EXTENT
NECESSARY TO ALLOW IT TO BE ENFORCED TO THE EXTENT PERMITTED BY LAW, OR IF IT
CANNOT BE MODIFIED, THE PROVISION WILL BE SEVERED AND DELETED FROM THIS
AGREEMENT, AND THE REMAINDER OF THE AGREEMENT WILL CONTINUE IN EFFECT.

 

6

--------------------------------------------------------------------------------


 


6.5  TAXES. EACH PARTY SHALL BE RESPONSIBLE FOR THE PAYMENT OF ITS OWN TAX
LIABILITY ARISING FROM THIS TRANSACTION.


 


6.6  ENTIRE AGREEMENT. THIS AGREEMENT EMBODIES THE ENTIRE UNDERSTANDING OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MERGES ALL PRIOR
DISCUSSIONS BETWEEN THEM, AND NEITHER OF THE PARTIES SHALL BE BOUND BY ANY
CONDITIONS, DEFINITIONS, WARRANTIES, UNDERSTANDINGS, OR REPRESENTATIONS WITH
RESPECT TO THE SUBJECT MATTER HEREOF OTHER THAN AS EXPRESSLY PROVIDED HEREIN. NO
ORAL EXPLANATION OR ORAL INFORMATION BY EITHER PARTY HERETO SHALL ALTER THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


6.7 MODIFICATION; WAIVER. NO MODIFICATION OR AMENDMENT TO THIS AGREEMENT, NOR
ANY WAIVER OF ANY RIGHTS, WILL BE EFFECTIVE UNLESS ASSENTED TO IN WRITING BY THE
PARTY TO BE CHARGED, AND THE WAIVER OF ANY BREACH OR DEFAULT WILL NOT CONSTITUTE
A WAIVER OF ANY OTHER RIGHT HEREUNDER OR ANY SUBSEQUENT BREACH OR DEFAULT.


 


6.8 GOVERNING LAW. THIS AGREEMENT AND MATTERS CONNECTED WITH THE PERFORMANCE
THEREOF SHALL BE CONSTRUED, INTERPRETED, APPLIED AND GOVERNED IN ALL RESPECTS IN
ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF AMERICA AND THE STATE OF
CALIFORNIA, WITHOUT REFERENCE TO CONFLICT OF LAWS PRINCIPLES.


 


6.9 JURISDICTION. INTEL AND CYMER AGREE THAT ALL DISPUTES AND LITIGATION
REGARDING THIS AGREEMENT AND MATTERS CONNECTED WITH ITS PERFORMANCE SHALL BE
SUBJECT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA
OR OF THE FEDERAL COURTS SITTING THEREIN.


 


6.10 DISPUTE RESOLUTION. ALL DISPUTES ARISING DIRECTLY UNDER THE EXPRESS TERMS
OF THIS AGREEMENT OR THE GROUNDS FOR TERMINATION THEREOF SHALL BE RESOLVED AS
FOLLOWS:  FIRST, THE SENIOR MANAGEMENT OF BOTH PARTIES SHALL MEET TO ATTEMPT TO
RESOLVE SUCH DISPUTES. IF THE SENIOR MANAGEMENT CANNOT RESOLVE THE DISPUTES,
EITHER PARTY MAY MAKE A WRITTEN DEMAND FOR FORMAL DISPUTE RESOLUTION. WITHIN
THIRTY (30) DAYS AFTER SUCH WRITTEN DEMAND, THE PARTIES AGREE TO MEET FOR ONE
DAY WITH AN IMPARTIAL MEDIATOR AND CONSIDER DISPUTE RESOLUTION ALTERNATIVES
OTHER THAN LITIGATION. IF AN ALTERNATIVE METHOD OF DISPUTE RESOLUTION IS NOT
AGREED UPON WITHIN THIRTY (30) DAYS AFTER THE ONE-DAY MEDIATION, EITHER PARTY
MAY BEGIN LITIGATION PROCEEDINGS.


 


6.11  CONFIDENTIALITY OF TERMS. THE PARTIES HERETO SHALL KEEP THE TERMS OF THIS
AGREEMENT CONFIDENTIAL AND SHALL NOT NOW OR HEREAFTER DIVULGE THESE TERMS TO ANY
THIRD PARTY EXCEPT:


 


(A)                                  WITH THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY; OR


 


(B)                                 TO ANY GOVERNMENTAL BODY HAVING JURISDICTION
TO CALL THEREFOR; OR


 


(C)                                  SUBJECT TO (D) BELOW, AS OTHERWISE MAY BE
REQUIRED BY LAW OR LEGAL PROCESS, INCLUDING TO LEGAL AND FINANCIAL ADVISORS IN
THEIR CAPACITY OF ADVISING A PARTY IN SUCH MATTERS; OR


 


(D)                                 DURING THE COURSE OF LITIGATION SO LONG AS
THE DISCLOSURE OF SUCH TERMS AND CONDITIONS ARE RESTRICTED IN THE SAME MANNER AS
IS THE CONFIDENTIAL INFORMATION OF OTHER LITIGATING PARTIES AND SO LONG AS (A)
THE RESTRICTIONS ARE EMBODIED IN A COURT-ENTERED PROTECTIVE ORDER AND (B) THE
DISCLOSING PARTY INFORMS THE OTHER PARTY IN WRITING AT LEAST TEN (10) DAYS IN
ADVANCE OF THE DISCLOSURE; OR


 


(E)                                  IN CONFIDENCE TO LEGAL COUNSEL,
ACCOUNTANTS, BANKS AND FINANCING SOURCES AND THEIR ADVISORS SOLELY IN CONNECTION
WITH COMPLYING WITH FINANCIAL TRANSACTIONS.


 


6.12  TRADEMARKS. NEITHER PARTY MAY USE THE OTHER PARTY’S NAME OR TRADEMARKS IN
ADVERTISEMENT, MATERIALS, WEB SITES, PRESS RELEASES, INTERVIEWS, ARTICLES,
BROCHURES, BANNERS, LETTERHEAD, BUSINESS CARDS, PROJECT REFERENCE OR CLIENT
LISTINGS, WITHOUT THE OTHER’S PRIOR REVIEW AND WRITTEN CONSENT.


 


6.13  COMPLIANCE WITH LAWS. ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, THE OBLIGATIONS OF THE PARTIES HERETO AND OF THE SUBSIDIARIES
OF THE PARTIES SHALL BE SUBJECT TO ALL LAWS, PRESENT

 

7

--------------------------------------------------------------------------------


 


AND FUTURE, OF ANY GOVERNMENT HAVING JURISDICTION OVER THE PARTIES HERETO OR THE
SUBSIDIARIES OF THE PARTIES, AND TO ORDERS, REGULATIONS, DIRECTIONS OR REQUESTS
OF ANY SUCH GOVERNMENT.


 


6.14  FORCE MAJEURE. THE PARTIES HERETO SHALL BE EXCUSED FROM ANY FAILURE TO
PERFORM ANY OBLIGATION HEREUNDER TO THE EXTENT SUCH FAILURE IS CAUSED BY WAR,
ACTS OF PUBLIC ENEMIES, STRIKES OR OTHER LABOR DISTURBANCES, FIRES, FLOODS, ACTS
OF GOD, OR ANY CAUSES OF LIKE OR DIFFERENT KIND BEYOND THE CONTROL OF THE
PARTIES.


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended License
Agreement to be duly executed on the date below written.

 

 

INTEL CORPORATION

Cymer, Inc.

 

 

 

 

By:

/s/ Chris Philippi

 

By:

/s/ Robert P. Akins

 

 

 

 

Chris Philippi

 

Robert P. Akins

Printed Name

Printed Name

 

 

EUV Business Manager

 

CEO

Title

Title

 

 

6/28/06

 

6/27/06

Date

Date

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A – LICENSED PATENTS

 

Patent Number

 

[ . . . * * * . . . ]

 

 

--------------------------------------------------------------------------------

* * * Confidential Treatment Requested

 

9

--------------------------------------------------------------------------------